DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van Dijk (5,680,856).  Van Dijk discloses a fume exhaust assembly (101) including a fume exhaust hood (150) (SEE column 7, lines 66 – column 8, line 14) wherein the fume exhaust hood is provided with a fume exhaust pipe (130) and the fume exhaust hood (150) (SEE column 7, lines 66 – column 8, lines 14) are integrally formed (SEE claim 9).  With respect to the limitation “as applied in a gas water heater” set forth in the .
In re claim 2, van Dijk implicitly discloses that the fume exhaust pipe and the fume exhaust hood are integrally molded (SEE column 8, lines 3-14).  In re claim 3, van Dijk discloses an embodiment in which the fume exhaust hood (300) defines a cavity, a bottom of the cavity being open (SEE Figure 3), and the fume exhaust pipe (130b) being arranged at a top of the fume exhaust hood and is in communication with the cavity.  In re claim 9, van Dijk discloses a fume exhaust hood (150) (SEE column 7, lines 66 – column 8, line 14) wherein the fume exhaust hood is provided with a fume exhaust pipe (130) and the fume exhaust hood (150) (SEE column 7, lines 66 – column 8, lines 14) are integrally formed (SEE claim 9), a bottom of the cavity is open and the fume exhaust pipe is arranged at a top of the fume exhaust hood and is in communication with the cavity (SEE the embodiment of Figure 3).  With respect to the limitation “as applied in a gas water heater” set forth in the preamble of the claim, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered to be a limitation and is of no significance to claim construction.  In re claim 10, van Dijk further discloses a fume exhaust assembly (101) including a fume exhaust hood which is provided with a fume .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Dijk (5,680,856) in view of Matsunaga et al (10,605,454).  Van Dijk discloses the applicants primary inventive concept as stated above, including a fume exhaust assembly (101) which is capable of being adapted to a water heater (SEE column 1, lines 5-10), however does not go into detail about the intended water heater structure.  Matsunaga et al teaches an exhaust structure for a combustion apparatus which includes an exhaust tube connected to a water heater (SEE column 4, lines 47-50) and further teaches that the water heater includes a fan, a burner and a heat exchanger (SEE Figure 10) wherein an air outlet of the fan is connected to an air inlet (commonly known in the art) of the burner (2) and an air outlet of the burner is connected to an air .

Claims 4-6, 8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Dijk (5,680,856) in view of JP2000274829 (JP’829).  Van Dijk discloses the applicants primary inventive concept as stated above, including a fume exhaust assembly (101) which is capable of being adapted to a water heater (SEE column 1, lines 5-10), however does not go into detail about the intended water heater structure nor how potential condensation would be collected. JP ‘829 teaches that it was already known in the art to include an exhaust recovery box (5) to collect and drain .

Allowable Subject Matter
Claims 7 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        December 4, 2021